      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 1 of 40




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KEITH THOMAS,                                )
                                             )
      Plaintiff,                             )
                                             )     CIVIL ACTION FILE
v.                                           )     NO. 1:21-cv-03369-WMR
                                             )
BANK OF AMERICA, N.A., et al.,               )
                                             )
                                             )
      Defendants.                            )
                                             )

       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
         MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      COMES NOW Defendant Bank of America, N.A., for itself and as successor

by merger to BAC Home Loans Servicing, LP, which is formerly known as

Countrywide Home Loans Servicing, LP1 (“BANA”), Defendant Mortgage

Electronic Registration Systems, Inc. (“MERS”), Defendant MERSCORP Holdings,




1
 As of July 1, 2011, BAC Home Loans Servicing, LP f/k/a Countrywide Home
Loans Servicing, L.P. no longer exists as a legal entity, as it merged with and into
Bank of America, N.A.
                                                                                  1
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 2 of 40




Inc.2 (“MERSCORP”) 3, and Defendant McGuireWoods LLP (“McGuireWoods”)

(collectively “Defendants”), and respectfully submit this memorandum in support of

their concurrently filed Motion to Dismiss Keith Thomas’ “COMPLAINT FOR

DAMAGES JURY TRIAL DEMAND” (“Complaint”) pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief may be granted.

       I.   STATEMENT OF FACTS AND PROCEDURAL HISTORY

      This is at least the fifth frivolous action filed by Plaintiff in an attempt to avoid

the consequences of his default on a home loan. While the Complaint may appear

different on its face, Plaintiff nonetheless alleges the same or substantially similar

claims against identical Defendants, and their privies, as he has alleged in his

previous lawsuits. Plaintiff’s spurious and vexatious claims against Defendants and

others have previously been dismissed with prejudice and recognized as meritless

by this Court, the Eleventh Circuit Court of Appeals, the Fulton County Superior

Court, the Georgia Court of Appeals, and the Georgia Supreme Court. Plaintiff’s


2
  Plaintiff erroneously names “Mortgage Electronic Registration Systems, Inc. a/k/a
MERSCORP, Inc.” as a Defendant. However, Mortgage Electronic Registration
Systems, Inc. and MERSCORP Holdings, Inc. (f/k/a MERSCORP Inc.) are separate
entities and each will respond in its own capacity.
3
  Both MERS and MERSCORP have not been served with a copy of the Summons
and Complaint, nor executed a waiver of service as required pursuant to Fed. R. Civ.
P. 4(h). MERS and MERSCORP do not waive, and specifically reserves, any and all
objections as to service, personal jurisdiction, defenses, exceptions, rights, and
motions.
                                                                                         2
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 3 of 40




instant Complaint should be dismissed in its entirety with prejudice on the basis of

res judicata and/or collateral estoppel.

      On June 12, 2007, Plaintiff pledged the real property at issue in this case, 2655

West Road, Riverdale, Georgia 30296 (“Property”) as collateral pursuant to a

Security Deed he executed in favor of Mortgage Electronic Registration Systems,

Inc. (“MERS”), as grantee as nominee for Northstar Mortgage Group, LLC

(“Northstar”), its successors and assigns (“Security Deed”). [Doc. 1, ¶¶ 3, 9]. The

Security Deed secured a $155,000.00 loan (“Loan”). Id. The Security Deed was

subsequently assigned to BAC Home Loans Servicing, L.P. fka Countrywide Home

Loans Servicing, L.P. (“Assignment”). [Doc. 1, ¶ 4].

      The following is a brief summary of the actions Plaintiff has pursued against

Defendants, and their predecessors in interest, in various courts over the past decade:

   1. On February 8, 2011, Plaintiff filed a Complaint against BANA, BAC Home

      Loan Servicing, LP, McCalla Raymer, LLC, Countrywide Bank, FSB,

      Northstar Mortgage Group, LLC, MERS, and MERSCORP in this Court

      (Civil Action No. 1:11-cv-00391) (“Thomas #1). In Thomas #1, Plaintiff

      asserted the following claims: (1) Violation of the Fair Debt Collections

      Practices Act, (2) Wrongful Foreclosure, (3) Fraudulent Misrepresentation,

      (4) Statutory Fraud, (5) Civil Conspiracy, and (6) Declaratory Relief. Plaintiff

                                                                                     3
Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 4 of 40




argued that despite his default on the Loan, he should not be subject to

foreclosure proceedings due to the allegedly improper Loan’s 2010

Assignment. On January 10, 2013, the Honorable United States Magistrate

Judge Alan J. Baverman issued a 69 page Final Report and Recommendation

finding that "Plaintiff lacks standing to challenge the Assignment of the

Security Deed from MERS to BANA or its predecessors-in-interest," noting

that "[c]ourts have repeatedly rejected the argument that a homeowner has

standing to challenge the assignment of a security deed which grants the

assignor a power of sale." [Ex. 1, Order, p. 26]. The Magistrate Judge further

found that "the Assignment of the Security Deed together with the allegations

of Plaintiffs Amended Complaint, in which he lumped BANA together with

BAC Home Loans Servicing LP, Countrywide Home Loans Servicing, LP,

and Countrywide Bank FSB, 'through merger,' establishes that BANA was

authorized to seek foreclosure of Plaintiff's residence." [Ex. 1, Order, p. 36].

Additionally, the Magistrate Judge found that, “the documents incorporated

by reference into the amended complaint conclusively demonstrate that

Plaintiff understood that (1) MERS was a nominee of Northstar, the Lender,

(2) MERS was an assignee of the Security Deed as of June 12, 2007, and (3)

MERS, and its successors and assigns, could foreclose upon Plaintiffs

                                                                              4
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 5 of 40




      residence if he did not keep his promises (i.e., pay the mortgage) under the

      note and the security deed. Thus, to the extent that Plaintiff claims that BANA

      somehow defrauded him because it was not the proper entity to attempt to

      foreclose, and that Northstar could not assign its rights to enforce the Note

      and Security Deed in August 2010, the documents incorporated by reference

      into Plaintiff's amended complaint conclusively demonstrate the insufficiency

      of these allegations. For the same reasons, Plaintiffs allegation that BANA's

      working with McCalla to advertise the foreclosure sale does not sufficiently

      allege fraud.” [Ex. 1, Order, pp. 39-40]. The Magistrate Judge recommended

      that all of Plaintiffs claims be dismissed with prejudice. On February 4, 2013,

      the District Judge (the Honorable William S. Duffey, Jr.) adopted the Final

      Report and Recommendation of the Magistrate Judge and dismissed the

      lawsuit with prejudice. Plaintiff then appeal from the District Judge's Order of

      dismissal to the Eleventh Circuit Court of Appeals. On or about February 21,

      2014, the Eleventh Circuit Court of Appeals affirmed in an unpublished

      opinion issued on February 21, 2014. (True and correct copies of these

      pleadings are attached hereto as Exhibit 1.) 4


4
 This Court can take judicial notice of public records without converting this motion
to one for summary judgment. See Bryant v. Avado Brands, Inc. 187 F.3d 1271,
1278 (11th Cir. 1999); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
                                                                                    5
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 6 of 40




   2. On February 25, 2013, Plaintiff filed a second Complaint with the Superior

      Court for Fulton County, (Civil Action No. 2013CV227759) (“Thomas #2”).

      Thomas #2 asserted a single claim to quiet title against Northstar, BANA,

      MERS and MERSCORP, again challenging his mortgage Loan in an attempt

      to avoid foreclosure. On December 2, 2014 the Court adopted the Special

      Master Order and dismissed the case with prejudice. Plaintiff appealed that

      final order to the Georgia Court of Appeals (Civil Action No. Al6A0484)

      which affirmed on June 9, 2016. Plaintiff then petitioned for certiorari with

      the Georgia Supreme Court, which the Georgia Supreme Court dismissed as

      untimely on February 27, 2017. The Georgia Supreme Court then also denied

      the Plaintiff’s Motion for Reconsideration on March 30, 2017. (True and

      correct copies of these pleadings are attached hereto as Exhibit 2.)

   3. On July 31, 2014, Plaintiff filed a third Complaint for Damages against

      Northstar, BANA, MERS, MERSCORP, and McCalla Raymer in the Superior

      Court for Fulton County, (Civil Action No. 2014CV 249678) (“Thomas #3”).

      In Thomas #3, Plaintiff again asserted the following claims: (1) attempted



355, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007); Mcfarland v. BAC Home Loans Serv.,
LP, No. 1:11–cv–4061–RWS, 2012 WL 2205566, at *1 n. 2 (N.D.Ga. June 14,
2012); Lawson v. Ocwen Loan Servicing, LLC, No. 1:14-CV-1301-WSD, 2015 WL
881252, at *1 (N.D. Ga. Mar. 2, 2015).
                                                                                 6
Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 7 of 40




wrongful foreclosure as to Bank of America; (2) statutory fraud; (3) mortgage

assignment fraud, document fraud and fraudulent conveyance violating the

Uniform Fraudulent Transfer Act O.C.G.A. 18-2-70 thru 18-2-80; (4) civil

conspiracy; (5) mental anguish; and (6) injunctive relief. Plaintiff again

argued that despite his default on the Loan, he should not be subject to

foreclosure proceedings due to the allegedly improper 2010 Assignment. On

April 27, 2015, the Court granted Defendants motion for summary judgment

and held that the claims were barred by res judicata and collateral estoppel.

The Court held that “[t]he gravamen of Plaintiffs claims in the federal case

and in the present case is that the Defendants' foreclosure efforts were

improper because they were based upon an invalid assignment dated August

23, 2010. The records reflect that validity of the 2010 assignment and

Plaintiffs right to challenge the assignment were fully litigated and resolved

adversely to Plaintiff in the federal action.” [Ex. 3, Order, p. 3]. Plaintiff

appealed that final order to the Georgia Court of Appeals (Civil Action No.

A19A1885) which affirmed on January 7, 2020. Plaintiff then petitioned for

certiorari with the Georgia Supreme Court, which the Georgia Supreme Court

denied on August 24, 2020. (True and correct copies of these pleadings are

attached hereto as Exhibit 3.)

                                                                            7
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 8 of 40




   4. On October 26, 2020, Plaintiff filed his fourth Complaint against Northstar,

      BANA, MERS, MERSCORP, and McGuireWoods with this Court (Civil

      Action No. 1:20-cv-04370-WMR) (“Thomas #4”). This Court granted

      Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction on

      December 10, 2020. (True and correct copies of these pleadings are attached

      hereto as Exhibit 4.)

(collectively “Prior Lawsuits”).

      The present action was filed on August 18, 2021. Undaunted by his complete

lack of success in the Prior Lawsuits, Plaintiff yet again makes the same tired claims

about his Loan. Each of the theories underlying his claims are rooted in the

origination or transfer of his Loan or the Assignment of the Security Deed that have

been adjudicated against Plaintiff numerous times. Ultimately, Plaintiff’s claims

have no merit, as various courts have already recognized in prior orders. This

Complaint is a clear attempt to stall foreclosure proceedings, and Plaintiff’s claims

fail as a matter of law. Plaintiff should not be allowed to continue to abuse the

judicial system merely for delay. For these reasons, this Complaint should be

dismissed with prejudice and/or judgment be granted to Defendants.




                                                                                    8
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 9 of 40




                         II.   STANDARD OF REVIEW

      Rule 12(b)(6) permits dismissal of a complaint for “failure to state a claim

upon which relief can be granted.” In ruling on the pending motion to dismiss, all

of the well-pleaded factual allegations in the Complaint must be accepted as true and

construed in the light most favorable to Plaintiff. See Young Apartments, Inc. v.

Town of Jupiter, 529 F.3d 1027, 1037 (11th Cir. 2008). However, “unsupported

conclusions of law or of mixed fact and law have long been recognized not to prevent

a Rule 12(b)(6) dismissal.” Marsh v. Butler County, Ala., 268 F.3d 1014, 1036 n.16

(11th Cir. 2001). Thus, a claim will survive a motion to dismiss only if the factual

allegations in the pleading are enough to raise a right to relief above the speculative

level. “[A]lthough pro se pleadings are governed by less stringent standards than

pleadings prepared by attorneys, pro se parties are still required to comply with

minimum pleading standards set forth in the Federal Rules of Civil Procedure and

this district's Local Rules.” See Habib v. Bank of Am. Corp., 2011 WL 5239723, at

*3 (N.D.Ga. 2011), adopted by 2011 WL 5239713 (N.D.Ga. 2011) (internal

citations omitted).

      “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of

his entitlement to relief requires more than labels and conclusions, and a formulaic

                                                                                     9
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 10 of 40




recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citations and quotations omitted). More

specifically, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009) (quotation omitted). To survive a Rule 12(b)(6)

motion, “the plaintiff’s factual allegations, when assumed to be true, ‘must be

enough to raise a right to relief above the speculative level.’” United Techs. Corp.

v. Mazer, 556 F.3d 1260, 1270 (11th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

          III.   ARGUMENT AND CITATION OF AUTHORITIES

   A. Plaintiff’s Claims Are Barred By The Doctrine Of Res Judicata.

      Plaintiff, a repeat filer, has brought at least five lawsuits to stop the non-

judicial foreclosure sale of the Property. Plaintiff’s suits have all failed. In the Prior

Lawsuits, Plaintiff filed claims against these same Defendants, and their

predecessors in interest, attempting to set aside the Loan, the Security Deed, the

Assignment, and any foreclosure sales of the Property. [Exs. 1-4]. These Prior

Lawsuits were dismissed and found in the various banking entities favor. [Exs. 1-4.]



                                                                                       10
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 11 of 40




      “Under Eleventh Circuit precedent, a claim will be barred by prior litigation

if all four of the following elements are present: (1) there is a final judgment on the

merits; (2) the decision was rendered by a court of competent jurisdiction; (3) the

parties, or those in privity with them, are identical in both suits; and (4) the same

cause of action is involved in both cases.” Ragsdale v. Rubbermaid, Inc., 193 F.3d

1235, 1238 (11th Cir. 1999). The res judicata doctrine “protects a party’s adversaries

from the expense and vexation attending multiple lawsuits, conserves judicial

resources, and fosters reliance on judicial action by minimizing the possibility of

inconsistent decisions.” Id. (alts. and cits. omitted). “Res judicata bars the filing of

claims which were raised or could have been raised in an earlier proceeding.” Id.

(emph. added).

      As referenced above, there is no question that the various Court’s dismissals

of the Prior Lawsuits constitute prior final judgments on the merits. The Courts are

also ones of competent jurisdiction, and the Prior Lawsuits involved both Plaintiff

and these same Defendants, and their predecessors in interest. The only issue is

whether “the same cause of action is involved in both cases.” Here, they are. In this

Circuit, “the principal test for determining whether the causes of action are the same

is whether the primary right and duty are the same in each case. In determining

whether the causes of action are the same, a court must compare the substance of the

                                                                                     11
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 12 of 40




actions, not their form.” Ragsdale, 193 F.3d at 1239. “It is now said, in general, that

if a case arises out of the same nucleus of operative fact, or is based upon the same

factual predicate, as a former action, that the two cases are really the same claim or

cause of action for purposes of res judicata.” Id.

      Here, all of the Prior Lawsuits are premised on the attempted foreclosure of

the Property by Defendants. In addition, all of the Prior Lawsuits are generally based

on the alleged invalidity of documents in the chain of title. These are the exact same

allegations and issues as in this current lawsuit. Moreover, the operative facts in this

lawsuit arose before Plaintiff filed the Prior Lawsuits, so there is no doubt that

Plaintiff could have raised any current claims in the Prior Lawsuits. Though he

makes some new allegations here, he could have made these in the numerous Prior

Lawsuits as they relate to the same common nucleus of facts in the Prior Lawsuits

involving the Loan and the propriety of a foreclosure of the Property. This Complaint

contains no new allegations for any conduct by Defendants which could give rise to

a new claim. Accordingly, this Court should dismiss the Complaint with prejudice.

   B. Plaintiff’s Complaint is Barred By The Collateral Estoppel Doctrine.

      Plaintiff’s Complaint is also barred by the collateral estoppel doctrine. Where

“claim preclusion does not apply to bar an entire claim or set of claims, the doctrine

of collateral estoppel, or issue preclusion, may still prevent the relitigation of

                                                                                     12
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 13 of 40




particular issues which were actually litigated and decided in a prior suit.” Data

Lease Fin. Corp., 904 F.2d at 1501; accord Pleming v. Universal-Rundle Corp., 142

F.3d 1354, 1359 (11th Cir. 1998). “Collateral estoppel, or issue preclusion,

‘recognizes that suits addressed to particular claims may present issues relevant to

suits on other claims' ... and requires that the identical issue in question was actually

litigated and necessary to the judgment of an earlier suit.” Manning v. City of

Auburn, 953 F.2d 1355, 1358 (11th Cir. 1992) (citation omitted). The “party seeking

to apply the doctrine of collateral estoppel must establish that: (1) the issue at stake

is identical to one involved in the prior litigation; (2) the issue was actually litigated

in the prior litigation; (3) the determination of the issue must have been a critical and

necessary part of the judgment in the prior litigation; and (4) the party against whom

collateral estoppel is asserted must have had a full and fair opportunity to litigate the

issue in the prior litigation.” McCulley v. Bank of America, N.A., 2015 WL 1474532,

at *3 (11th Cir. April 2, 2015) (citation omitted). In resolving a claim of issue

preclusion, “[a] court ‘must look to the factual issues to be resolved [in the second

cause of action], and compare them with the issues explored in’ the first cause of

action.” Manning, 953 F.2d at 1359 (quoting S.E.L. Maduro v. M/V Antonio De

Gastaneta, 833 F.2d 1477, 1482 (11th Cir. 1987)). “Requiring that issues be

‘actually litigated’ ensures that collateral estoppel precludes only those issues that

                                                                                       13
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 14 of 40




were contested by the parties.” Community State Bank v. Strong, 651 F.3d 1241,

1268 (11th Cir. 2011). “[A] consideration of ‘actually litigated’ is not addressed to

the quality or quantity of evidence or argument presented. Instead, it only requires

that an issue was effectively raised in the prior action, and that the adverse party had

a fair opportunity to contest the issue.” In re Betts, 174 B.R. 636 (N.D. Ga. 1994).

      Here, Plaintiff cannot dispute that he did or could have litigated all of these

issues in the Prior Lawsuits. Indeed, as set forth above, Plaintiff has actually raised

all of the same arguments in his Prior Lawsuits and numerous separate courts have

found that the claims lack merit as a matter of law. In Thomas #1, Magistrate Judge

Baverman issued the sixty-nine (69) page R&R, which thoroughly addressed each

of Plaintiff's claims in Thomas #1 and all of the related issues, including Plaintiff's

general argument regarding the validity of foreclosure based on Plaintiff's erroneous

claim that Defendants lacked standing to foreclose. [Ex. 1, Order, p. 26, 36]. The

R&R specifically found that Plaintiff lacks standing to challenge the August 23,

2010 and December 19, 2011 mortgage assignments. Id. The R&R was adopted by

Judge Duffey and affirmed by the Eleventh Circuit (SOF, Nos. 9, 14) and, as a result,

all of the issues addressed by the R&R preclude Plaintiff from litigating the issues

that actually were litigated or could have been litigated in the Prior Lawsuits. As a

result, Plaintiff may not re-litigate the same issues under any possible cause of action

                                                                                     14
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 15 of 40




due to collateral estoppel. Id. In the pending case, (1) the issues are similar to

Thomas #1 – Thomas #4; (2) the actions in Thomas #1 – Thomas #4 were all

dismissed with prejudice; (3) Mr. Thomas is again the Plaintiff; and (4) whether or

not there were issues with the Loan origination, transfer, or whether these same

Defendants, and their predecessors in interest, properly serviced the loan, were

actually litigated and decided in the Prior Lawsuits. Accordingly, this Court should

dismiss the Plaintiff’s Complaint since it is barred by the collateral estoppel doctrine.

   C. Plaintiff’s Complaint Should Be Dismissed with Prejudice as a Shotgun

      Pleading.

      Plaintiff’s Complaint also epitomizes a shotgun pleading, which have

historically been rejected by the Courts in this Circuit. See, e.g., Davis v. Coca-Cola

Bottling Co., 516 F.3d 955, 979 n.54 (11th Cir. 2008); Magluta v. Samples, 256 F.3d

1282, 1284 (11th Cir. 2001); Strategic Income Fund, L.L.C. v. Spear, Leeds &

Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002).

      Recently, the Eleventh Circuit held that “[s]hotgun pleadings include

complaints that: (1) contain multiple counts where each count adopts the allegations

of all preceding counts; (2) do not re-allege all preceding counts but are ‘replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action;’ (3) do not separate each cause of action or claim for relief into

                                                                                      15
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 16 of 40




separate counts; or (4) contain counts that present more than one discrete claim for

relief.” Silverthorne v. Yeaman, 668 F. App'x 354, 355 (11th Cir. 2016). The failure

to identify claims with sufficient clarity to enable the defendant to frame a responsive

pleading constitutes a “shotgun pleading.” Byrne v. Nezhat, 261 F.3d 1075, 1129–

30 (11th Cir. 2001); Beckwith v. Bellsouth Telecommunications Inc., 146 F. App'x

368, 371 (11th Cir. 2005).

      In this case, Plaintiff’s Complaint is a quintessential shotgun pleading. The

Complaint is still replete with conclusory, vague, and immaterial facts not obviously

connected to any particular cause of action. [Doc. 1]. Plaintiff does not identify

which counts of the Complaint are alleged against each specific defendant. The

Complaint fails to state any claims for relief under any recognized cause of action;

therefore, this Court should dismiss this shotgun Complaint with prejudice.

   D. Plaintiff’s Complaint Fails To Comply With Rule 8(a).

      As discussed above, Plaintiff fails to state any claim for relief under any

recognized cause of action, and pleads only bald legal conclusions without factual

support sufficient to raise any right to relief above a speculative level. As a result,

the Complaint should be dismissed with prejudice under Rule 12(b)(6) and Rule 8.

      In order to avoid dismissal, a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                                                                     16
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 17 of 40




8(a). “Fed. R. Civ. P. 8 marks a notable and generous departure from the hyper-

technical, code-pleading regime of a prior era, but it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft, 129

S. Ct. at 1950; see also Bell Atlantic Corp., 550 U.S. at 555. Under Twombly and

Iqbal, a plaintiff must plead facts to support a reasonable inference that there has

been some wrongdoing. Ashcroft, 129 S. Ct. at 1949; Bell Atlantic Corp., 550 U.S.

at 570. Pleading deficiencies that warrant dismissal include (1) a “confused and

rambling narrative of charges and conclusions,” (2) an “untidy assortment of claims

that are neither plainly nor concisely stated, nor meaningfully distinguished from

bold conclusions, sharp harangues and personal comments,” and (3) failing to allege

“with even modest particularity the dates and places of the alleged transactions.”

Poblete v. Goldberg, 680 F. Supp. 2d 18 (D.D.C. 2009) (dismissing with prejudice

the complaint where the complaint was comprised of confusing legal theories and

insufficient factual pleadings). A claim for relief must contain more than labels and

conclusions. Bell Atlantic Corp., 550 U.S. at 555.

      Here, Plaintiff has not satisfied the foregoing pleading requirements. The

Complaint relies on excessive legal conclusions without connecting any facts to the

conclusions and, therefore, fails to set forth a comprehensible claim against

Defendants. Moreover, as discussed above, Plaintiff’s Complaint is a shotgun

                                                                                  17
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 18 of 40




pleading. The Complaint fails to identify specific factual matters that would support

each claim and, thus, Defendants are left to sift through the multitude of paragraphs

of irrelevant allegations to determine those that might relate in some way to a claim

for relief. Plaintiff haphazardly makes allegations, but none of them support any

claims that Plaintiff is attempting to make.         This mass of allegations leaves

Defendants unsure if those allegations relate to a cause of action and need to be

addressed. In addition, to the extent that the Complaint identifies any substantive

allegations at all, those allegations are entirely conclusory. Plaintiff does not identify

which counts the Complaint are alleged against each specific defendant.

Notwithstanding, the undersigned will address the most cognizable of Plaintiff’s

claims contained in the Complaint, to the extent there are any such claims.

   E. Plaintiff’s Complaint Fails To State A Claim For Violation of the Civil

      Rights Act of 1866.

      But, even if this Court were to hold that this lawsuit was not barred by the

doctrines of res judicata and collateral estoppel, which Defendants deny, Plaintiff is

still not entitled to the specific relief requested in the Complaint as a matter of law.

      Defendants interpret Count I as asserting a claim under the Civil Rights Act

of 1866 [Doc. 1, ¶ 18]. Plaintiff alleges that Defendants violated 42 U.S.C. § 1982

when they recorded the Assignment in the county deed records; however, Plaintiff

                                                                                       18
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 19 of 40




has not provided any evidence to support this allegation. The text of 42 U.S.C. §

1982 reads: “All citizens of the United States shall have the same right, in every

State and Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease,

sell, hold, and convey real and personal property.” Section 1982 prohibits racial

discrimination relating to certain interests in real and personal property. The statute

protects “not merely the enforceability of property interests acquired by [protected]

citizens but also their right to acquire and use property on an equal basis as [non-

protected] citizens.” Greene v. City of Memphis, 451 U.S. 100, 120 (1981). The

claims under § 1982 are analyzed under the McDonnell-Douglas standard like §1981

claims. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973). However, rather than showing interference with contracts, the

plaintiff must show interference with a property right. In order to allege a prima facie

case for racial discrimination under the Civil Rights Act of 1866, Plaintiff must

allege that 1) he is a member of a protected class; 2) he applied for and was qualified

to obtain a home loan from Defendants; 3) Defendants refused to engage in the

transaction despite Plaintiff’s qualifications; and, 4) Defendants continued to

approve loans for applicants outside of the Plaintiff’s protected class with

qualifications similar to Plaintiff. See, e.g., Boykin v. Bank of Am. Corp., 162 Fed.

Appx. 837,838 (11th Cir. 2005); Hickson v. Home Federal of Atlanta, 805 F. Supp.

                                                                                      19
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 20 of 40




1567 (N.D. Ga. 1992); Sallion v. SunTrust Bank, Atlanta, 87 F. Supp. 2d 1323, 1329

(N.D. Ga. 2000); Farrior v. H.J Russell & Co., 45 F. Supp. 2d 1358, 1367-68 (N.D.

Ga. 1999) (using the McDonnell Douglas test to analyze a Section 1982 claim under

the Civil Rights Act of 1866). In order to meet the comparability requirement a

plaintiff is required to show that he or she is similarly situated in all relevant aspects

to the non-minority comparator. Boykin, 162 Fed. Appx. at 839 (citations omitted).

      Here, Plaintiff has not established a prima facie case. Defendants do not

contest Plaintiff’s race; however, they do not believe that there has been an

impairment of any property interest. Firstly, Plaintiff’s section 1982 claim fails

outright as Plaintiff was not denied a contract on the basis of his race. In fact,

Plaintiff was approved and expressly accepted the Loan. [Doc. 1, ¶¶ 3, 9]. Plaintiff

has also failed to allege any facts showing that he was in fact denied the right to

acquire, use, hold, or convey personal property on an equal basis as white citizens.

Plaintiff has not alleged that anything the Defendants did actually impaired or

interfered with his right to acquire or use personal property. Plaintiff applied for and

was approved for the Loan, and granted the Security Deed to MERS, as grantee as

nominee for Northstar, its successors and assigns. [Doc. 1, ¶¶ 3, 9]. The Security

Deed’s Assignment is therefore proper as a matter of law, and Plaintiff’s allegations

are insufficient as a matter of law. See Walker v. Park Ave. Bank, No. 1:07-CV-

                                                                                       20
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 21 of 40




2118-WSD-RGV, 2008 WL 842432, at *10 (N.D. Ga. Mar. 28, 2008)(“Walker has

failed to allege any facts showing that he was in fact denied the right to acquire, use,

hold, or convey personal property on an equal basis as white citizens. Although the

incident in question may have dissuaded Walker from visiting the bank, Walker has

not alleged that anything the defendants did actually impaired or interfered with his

right to acquire or use personal property. See Morris, 89 F.3d at 415. Therefore, the

Court RECOMMENDS that defendants' motion to dismiss counts one and two of

Walker's complaint be GRANTED.”) Similarly, in this case, because the Plaintiff

has failed to establish his prima facie case, dismissal is appropriate for Defendants.

   F. Plaintiff’s Complaint Fails To State A Claim For Violation of the

      Racketeer Influenced and Corrupt Organizations Act.

      Defendants interpret Count II as asserting a claim under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968.

[Doc. 1, pp. 12-13]. The Eleventh Circuit has held that Civil RICO claims are a

“certain breed of fraud claims” and “must be pled with an increased level of

specificity.” Ambrosia Coal & Constr. Co. v. Morales, 482 F.3d 1309, 1316 (11th

Cir. 2007). The four elements of a RICO claim are (1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity. Langford v. Rite Aid of Ala., Inc.,

231 F.3d 1308, 1312 (11th Cir. 2000). An enterprise is “an ongoing organization,

                                                                                     21
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 22 of 40




formal or informal” where “various associates function as a single unit.” United

States v. Hewes, 729 F.2d 1302, 1310 (11th Cir. 1984). Moreover, to allege a pattern

of racketeering activity, Plaintiff must allege two predicate acts which are indictable

under several criminal statutes and occur within a ten year period. Id. To satisfy the

Rule 9(b) standard, RICO complaints must allege: (1) the precise statements,

documents, or misrepresentations made; (2) the time and place of and person

responsible for the statement; (3) the content and manner in which the statements

misled the Plaintiffs; and (4) what the Defendants gained by the alleged fraud. See

Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1380 (11th Cir.

1997). In Brooks, we concluded that the complaint alleging a RICO claim did not

meet the Rule 9(b) particularity standard because it was devoid of specific

allegations with respect to each defendant; the plaintiffs lumped together all of the

defendants in their allegations of fraud. Id. at 1381. “[I]n a case involving multiple

defendants ... the complaint should inform each defendant of the nature of his alleged

participation in the fraud.” Id.

      In this case, Plaintiff has failed to state a claim against Defendants for RICO

violations. Plaintiff has failed to sufficiently allege an enterprise or two predicate

acts constituting a pattern of racketeering activity, and his RICO claims are barred



                                                                                    22
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 23 of 40




by the applicable statute of limitations. Thus, this claim should be dismissed with

prejudice.

             a. Plaintiff Fails To Allege Facts That Would Establish A Pattern Of

               Racketeering Activity.

      A plaintiff asserting a RICO claim must establish a pattern of racketeering

activity, which is shown when a racketeer commits at least two distinct but related

predicate acts. Pelletier, 921 F.2d at 1496. Predicate acts must meet standards of

continuity and relatedness; allegations of mail fraud alone generally do not satisfy

RICO’s pattern requirement. See, e.g., Jackson v. Bellsouth Telcomm, 372 F.3d

1250, 1265 (11th Cir. 2004) (where predicate acts are mail fraud, courts have held

that a pattern of racketeering activity requires proof of something beyond the

predicate act – mail fraud – itself); Menasco, Inc. Wasserman, 886 F.2d 681, 684-

85 (4th Cir. 1989) (same); J.G. Williams Inc. v. Regency Props., Ltd., 672 F. Supp.

1436, 1442 (N.D. Ga. 1987); Bivens v. Roberts, 2009 WL 891859, at *10 (S.D. Ga.

Mr. 31, 2009) (dismissing RICO claims because plaintiffs failed to show “a

continuing pattern criminal conduct worthy of the drastic remedy that RICO

provides.”). Jackson, 372 at 1265. Moreover, conclusory allegations that the

defendant defrauded others are not sufficient to establish the requisite pattern of

fraud. Id.

                                                                                 23
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 24 of 40




      As an initial matter, because Plaintiff cannot establish fraud even in an

individual transaction, he cannot establish a pattern of racketeering activity, i.e., a

series of related predicate acts. Furthermore, Plaintiff offers no factual allegations

whatsoever that explains what predicate acts actually occurred, how they were

related, how they have the same or similar purpose, or the results. In short, there are

no allegations that would show that any predicate acts were interrelated and not

isolated. Plaintiff’s Complaint does not establish that Defendants engaged in a

pattern of racketeering activity.

          b. Plaintiff Has Failed To Establish The Existence Of A RICO

             Enterprise.

      Plaintiff has also not offered any factual allegations to support a finding of a

RICO enterprise. To establish an enterprise, a plaintiff must show the existence of:

(1) an ongoing organization, formal or informal, (2) that functions as a continuing

unit, and (3) is an entity separate and apart from the pattern of activity in which it

engages. U.S. Turkette, 452 U.S. 576, 583 (1981). It is not sufficient for a plaintiff

to allege that an enterprise exists solely as a result of a defendant’s alleged

racketeering activity or that a defendant participated in the enterprise through a

pattern of racketeering activity. The plaintiff must allege facts showing an enterprise

existed separate and apart from the pattern of activity in which engages. U.S. v.

                                                                                    24
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 25 of 40




Goldin Indus., Inc., 219 F.3d 1271, 1275 (11th Cir. 2000) (noting that the identity of

the enterprise is distinct from the identity of the defendant).

      In this case, Plaintiff merely recites the elements of RICO, he does not allege

sufficient facts to show that an enterprise existed. Plaintiff has not alleged that

Defendants conducted the affairs of a RICO enterprise, or that an enterprise existed

separate and apart from the purported pattern of racketeering activity. See Reves v.

Ernst & Young, 507 U.S. 170, 179 (1993) (finding that the defendant must have

some part in directing the affairs of the enterprise). Accordingly, Plaintiff’s RICO

claim should be dismissed with prejudice as a matter of law.

          c. Plaintiff Fails To Allege A Scheme To Defraud.

      In the Complaint, Plaintiff fails to sufficiently allege a scheme to defraud or

use of mail in furtherance thereof with particularity. Plaintiff alleges no facts

evincing that Defendants devised a scheme to defraud Plaintiff or ever intended to

defraud him. Moreover, Plaintiff has not alleged the “fraud” underlying the

purported scheme to defraud against the Plaintiff with particularity under Rule 9(b).

Plaintiff makes a number of general allegations about Defendants, but, as stated

supra, these allegations were not fraudulent. Therefore, Plaintiff cannot proceed

under RICO based on allegations of mail without these essential allegations.

Ambrosia Coal & Constr. Co. v. Pages Morales, 482 F. 3d 1309 (11th Cir. 2007).

                                                                                   25
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 26 of 40




         d. Plaintiff Fails To Allege A Proximately Caused Injury.

      Finally, to establish a RICO claim, Plaintiff must allege an injury proximately

caused by the RICO violation. Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1282

(11th Cir. 2006). Courts are encouraged to “scrutinize proximate causation at the

pleading stage and carefully evaluate whether the injury pled was proximately

caused…” Id. “The central question it must ask is whether the alleged violation led

directly to the plaintiff's injuries.” Id. Stated otherwise, courts must give careful

consideration to the “relation between the injury asserted and the injurious conduct

alleged.” Additionally, although first-party reliance is not an element of a RICO

claim where fraud is alleged, a plaintiff must show that someone relied on the

misrepresentations to show either “but for” or proximate causation. Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639, 658-59 (2008). “A plaintiff asserting a

RICO claim based on fraud must show that someone, either themselves or a third

party, relied on the misrepresentations and that such reliance caused plaintiff's

injury.” Numrich v. JPMorgan Chase Bank, N.A., 2012 U.S. Dist. LEXIS 74687 (D.

Or. May 30, 2012) (dismissing a similar RICO claim for absence of reliance or other

proximate cause).

      Here, Plaintiff fails to provide even a perfunctory recitation that he relied upon

any representations, and Plaintiff fails to explain how he was allegedly harmed.

                                                                                     26
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 27 of 40




Since there has been no foreclosure sale of the Property, Plaintiff has not been

harmed and has no damages against Defendants. The fact that Plaintiff did not rely

on any false statement, however, leads this Court to the conclusion that Plaintiff has

not alleged a cause of action for a RICO violation.

      In sum, Plaintiff failed to allege that Defendants made any fraudulent

statements, failed to allege any predicate acts – much less a pattern of racketeering

activity, failed to allege the existence of an enterprise, failed to allege a scheme to

defraud, and failed to allege that he relied on fraudulent statements or was harmed.

Plaintiff’s cause of action for a RICO violation utterly fails and should be dismissed

with prejudice.

          e. Plaintiff’s RICO Claim Is Barred By the Applicable Statute of

             Limitations.

      Additionally, Plaintiff’s RICO claim is also barred by the applicable statute

of limitations. “The statute of limitations for civil RICO actions is four years. The

action begins to run “when the injury was or should have been discovered, regardless

of whether or when the injury is discovered to be part of a pattern of racketeering.”

Lehman v. Lucom, 727 F.3d 1326, 1330 (11th Cir. 2013).




                                                                                    27
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 28 of 40




      In this case, Plaintiff’s 2021 RICO claims – challenging the 2010 Assignment

- are barred by the 4 year statute of limitations. Therefore, for this additional reason,

Plaintiff’s RICO claims fail and should be dismissed with prejudice.

   G. Plaintiff’s Complaint Fails To State A Claim For Fraud.

      Plaintiff alleges that Defendants acted fraudulently towards Plaintiff by

recording the Assignment in the county deed records. [Doc. 1, pp. 13-14]. This

claims is meritless.

      Firstly, this fraud claim fails as a matter of law since it is time barred.

Plaintiff’s fraud claim relate to the alleged 2010 Assignment. This claim is barred

by the four-year statute of limitation for claims of fraud. Under Georgia law, a fraud

claim must be brought within four years after the cause of action has accrued, which

is the time of injury. O.C.G.A. § 9-3-31 (2011); Hanna v. McWilliams, 213 Ga. App.

648, 650 (1994); Anthony v. Am. Gen. Fin. Servs., Inc., 626 F.3d 1318, 1321 (11th

Cir. 2010). Moreover, the limitations period here is not tolled since under Georgia

law the type of fraud “which is necessary to toll the statute of limitations until the

discovery of the fraud which gives rise to the cause of action, must be actual fraud,

involving moral turpitude, which ‘debars and deters’ the plaintiff from his action. .

.”, Union Circulation Co v. Tr. Co. Bank, 146 Ga. App. 612, 613, 247 S.E.2d 197,

198 (1978) (citations omitted); see also Charter Peachford Behavioral Health Sys.

                                                                                      28
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 29 of 40




v. Kohout, 233 Ga. App. 452, 457, 504 S.E.2d 514, 522 (1998) (“The key element

for such tolling to apply is that the fraud must have debarred or deterred plaintiff

from bringing the suit” in a timely manner). Here, as evidenced by the Prior

Lawsuits, Plaintiff was aware of the 2010 Assignment as early as 2011. Therefore,

this Court should hold that Plaintiff’s 2021 fraud claim is untimely based on the

relevant statute of limitations.

      Secondly, Plaintiff’s fraud claim should be dismissed because Plaintiff has

failed to plead fraud with the particularity required by Rule 9(b). The rule requires a

party alleging fraud to “state with particularity the circumstances constituting the

fraud or mistake.” Such particularity is required to ensure that defendants have fair

notice of “the precise misconduct with which they are charged” and to safeguard

against “spurious charges of immoral and fraudulent behavior.” See Wagner v. First

Horizon Pharm. Corp., 464 F.3d 1273, 1277 (11th Cir. 2006). The Eleventh Circuit

has held that the particularity requirement of 9(b) is satisfied if the complaint alleges:

      (1) precisely what statements were made in what documents or oral

      representations or what omissions were made, and (2) the time and

      place of each such statement and the person responsible for making (or,

      in the case of omissions, not making) same, and (3) the content of such



                                                                                       29
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 30 of 40




      statements and the manner in which they misled the plaintiff, and (4)

      what the defendants obtained as a consequence of the fraud.

Ziemba v. Cascade Intern, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (internal

citations and quotations omitted).

      In this case, Plaintiff's conclusory allegations are not sufficient to support a

fraud claim. Plaintiff does not identify any specific statements made by Defendants

and fails to identify time and place of an omission, the person responsible for making

an omission, and what Plaintiff obtained as a consequence of fraud. [Doc. 1,

generally]. The Complaint omits essential facts necessary to satisfy Rule 9(b).

Plaintiff’s fraud claim must also be dismissed because Plaintiff has failed to plead

either scienter or intent. Plaintiff makes no specific allegations that a representative

of any of the Defendants allegedly made a misrepresentation to Plaintiff, let alone a

misrepresentation made with the intent to deceive Plaintiff. This failure to plead

scienter, an essential element of a fraud claim, warrants dismissal of that claim. In

addition, Plaintiff has not set forth any facts demonstrating Defendants’ intent in

making an alleged fraudulent statement. Because Plaintiff fails to allege that

Defendants intended to induce Plaintiff to act or refrain from acting, a fraud claim

cannot stand.



                                                                                     30
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 31 of 40




      Moreover, Plaintiff’s fraud claims attempting to challenge the 2010

Assignment are similarly meritless since the Georgia Court of Appeals has held that

homeowners lack standing to bring claims of wrongful foreclosure to the extent that

the claim is premised on challenges to the validity of an assignment of the mortgage

or security deed whose assignment the homeowner was not a party. See Montgomery

v. Bank of Am., 740 S.E.2d 434, 438 (Ga. Ct. App. 2013); Haynes v. McCalla

Raymer, LLC, 793 F.3d 1246, 1251 (11th Cir. 2015).

      Finally, to the extent that Plaintiff is somehow re-alleging in his fraud claim

that the Assignment is invalid due to the legal status of the originating lender

(Northstar) at the time of the Assignment, that argument is still meritless since this

Court has already repeatedly “recognized that MERS has the ability to assign a

security deed even where it is alleged that the original lender went bankrupt and no

longer existed at the time of the assignment.” Williams v. Bank of Am., No. 1:13-

CV-00910-AT-AJB, 2014 WL 12543865, at *7 (N.D. Ga. Jan. 23, 2014), report and

recommendation adopted sub nom. Williams v. Bank of Am., N.A., No. 1:13-CV-

0910-AT, 2014 WL 12550440 (N.D. Ga. Feb. 19, 2014); Crutcher v. CitiMortgage,

Inc., Civ. Action No. 1:12-cv-00455-JOF, 2012 U.S. Dist. LEXIS 177136, at *4-5,

17 (N.D. Ga. Sept. 20, 2012) (holding that MERS carried on as grantee under the

security deed and had authority to assign it); White v. CitiMortgage, Inc., No.

                                                                                   31
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 32 of 40




112CV02035MHSJFK, 2012 WL 13018321, at *5 (N.D. Ga. Dec. 18, 2012), report

and recommendation adopted, No. 1:12-CV-02035-MHS, 2013 WL 12249512

(N.D. Ga. Jan. 18, 2013)(“A lender's declaration of insolvency prior to MERS

transferring a security deed as nominee for that lender does “not mean that the

security deed and the note it secured lacked value or that the transfer was made

without good faith or with knowledge of defects or notice of dishonor such that [the

Assignee] was not a holder in due course.”)

      Therefore, for these reasons, Plaintiff’s fraud claim should be dismissed with

prejudice as to these Defendants.

   H. Plaintiff’s Complaint Fails To State A Claim For Civil Conspiracy.

      Plaintiff also alleges that Defendants conspired against Plaintiff by recording

the Assignment in the county deed records. [Doc. 1, p. 14]. This claims is similarly

meritless.

      In Georgia, a conspiracy is “a combination of two or more persons to

accomplish an unlawful end or to accomplish a lawful end by unlawful means.”

Deverze v. McCalla Raymer, LLC, No. 1:16-CV-2399-RWS-JCF, 2017 WL

9963558, at *11 (N.D. Ga. Apr. 24, 2017), report and recommendation adopted, No.

1:16-CV-2399-RWS-JCF, 2017 WL 9963556 (N.D. Ga. Sept. 5, 2017). ‘To recover

damages for a civil conspiracy claim, a plaintiff must show that two or more persons,

                                                                                  32
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 33 of 40




acting in concert, engaged in conduct that constitutes a tort. Absent the underlying

tort, there can be no liability for civil conspiracy.’ ” Id.

       In the Complaint, Plaintiff alleges that the Defendants conspired against

Plaintiff to harm him by recording the Assignment. [Doc. 1, ¶ 18]. However, the

claim for civil conspiracy fails because, as previously discussed, the underlying torts

do not state a claim upon which relief can be granted. See Loncke v. Bank of Am.,

Civil Action File No. 1:14-cv-01771-MHC-AJB, 2015 WL 11251741, at *19, 2015

U.S. Dist. LEXIS 180382, at * 59 (Jan. 16, 2015) (dismissing civil conspiracy claim

because it was based on an unmeritorious wrongful foreclosure claim), adopted by

2015 U.S. Dist. LEXIS 180370 (N.D. Ga. Feb. 17, 2015); Deverze v. McCalla

Raymer, LLC, No. 1:16-CV-2399-RWS-JCF, 2017 WL 9963558, at *11 (N.D. Ga.

Apr. 24, 2017), report and recommendation adopted, No. 1:16-CV-2399-RWS-JCF,

2017 WL 9963556 (N.D. Ga. Sept. 5, 2017)(“ For the reasons stated above, Count

5, which alleges wrongful acceleration against both defendants, fails against

McCalla Raymer. For that reason, any civil conspiracy claim premised on the same

allegations also fails.”)

       Here, Plaintiff’s claim for civil conspiracy fails because, as previously

discussed, the underlying torts do not state a claim upon which relief can be granted.



                                                                                    33
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 34 of 40




The Assignment is proper and Plaintiff lacks standing to challenge it as a matter of

law. Therefore, this Court should grant this Motion to Dismiss with prejudice.

   I. Plaintiff’s Complaint Fails To State A Claim For Damages.

      Plaintiff is also not entitled to recover any damages since, as stated supra, all

of Plaintiff’s substantive claims fail as a matter of law. See J. Andrew Lunsford

Properties, LLC v. Davis, 257 Ga. App. 720, 722 (2002). Because Plaintiff’s

substantive claims must be dismissed for failure to state a claim as a matter of law,

Plaintiff’s derivative claim for damages also must be dismissed.

   J. McGuireWoods is Not Liable to Plaintiff.

      Plaintiff is also not entitled to any relief against the law firm McGuireWoods

as a matter of law. In the Complaint, Plaintiff has not pled that McGuireWoods, and

its attorneys, engaged in any undertaking in which they exceeded the scope of any

authority given to them by the banking defendants. Pursuant to O.C.G.A. §10-6-85,

an agent is only liable in tort to a third party for exceeding the authority granted by

its principal or for its own tortious acts. No such allegation is made here. Plaintiff

has not alleged that McGuireWoods, or its attorneys engaged in tortious conduct or

exceeded the scope of any authority given to them by the banking defendants.

Instead, Plaintiff’s allegations are purely directed at the foreclosing bank. This is

insufficient as a matter of law, and for this additional reason McGuireWoods must

                                                                                    34
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 35 of 40




be dismissed from this lawsuit. See Enedah v. Am.'s Servicing Co., No. 1:11-CV-

695-AT, 2012 WL 10973752, at *3 (N.D. Ga. Mar. 16, 2012) (Although a law firm

can be a proper defendant in a wrongful foreclosure lawsuit, such a suit against the

firm must be based on the law firm or its attorney's own tortious conduct, and cannot

ride on allegations that are purely directed at the foreclosing bank.); McCarter v.

Bankers Trust Co., 247 Ga.App. 129, 543 S.E.2d 755, 757 (Ga.Ct.App.2000). Here,

the allegations in the Complaint relate to McGuireWoods efforts to defend the

banking defendants in the Prior Lawsuits. However, contrary to the Plaintiff’s

allegations, all ruling in the Prior Lawsuits were in favor of McGuireWoods and the

banking defendants, and against Plaintiff. McGuireWoods, and its attorneys, did not

exceed the authority granted to them, and they did not engage in tortious acts.

Accordingly, any claims suggested in the Complaint as against McGuireWoods must

be dismissed for failure to state a claim.

   K. Plaintiff’s Complaint Fails To State A Claim Against MERSCORP.

      Plaintiff is also not entitled to any relief against MERSCORP. A cursory

review of the Complaint demonstrates there are no specific allegations against

MERSCORP, but merely conclusions, legal or otherwise, directed at MERS – a

separate legal entity. Without any specific factual allegations, Plaintiff has set forth

nothing more than conclusory allegations which fail to show that he is plausibly

                                                                                     35
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 36 of 40




entitled to relief and he has failed to raise his right to relief above the speculative

level. In the Complaint, Plaintiff does not assert any claims against MERSCORP,

allege that MERSCORP was involved in any actions to foreclose on the Property,

allege that MERSCORP owed any duty to Plaintiff, or allege that MERSCORP had

any interest in the Loan. [Doc. 1, generally]. As a result, Plaintiff fails to state any

cognizable claim against MERSCORP, and MERSCORP should be dismissed as a

matter of law. See Rosenhaft v. Citibank, N.A., No. 1:11-CV-4063-WSD, 2012 WL

1080388, at *4 (N.D. Ga. Mar. 29, 2012) (“That is, Plaintiff does not assert any

claims against MERSCORP, allege that MERSCORP was involved in any actions

to foreclose on his property, or allege that MERSCORP owed any duty to Plaintiff.

Plaintiff fails to state any cognizable claim for wrongful foreclosure against

MERSCORP.”); Barge v. Wilmington Sav. Fund Soc'y, FSB as trustee for Upland

Mortg. Loan Tr. A, No. 119CV00226ELRCMS, 2019 WL 3490461, at *3 (N.D. Ga.

May 13, 2019), report and recommendation adopted sub nom. Barge v. Wilmington

Sav. Fund Soc'y, FSB as Tr. for Upland Mortg. Loan Tr. A, No. 1:19-CV-00226-

ELR, 2019 WL 3503743 (N.D. Ga. May 31, 2019)( dismissing with prejudice claims

against MERSCORP for failure to state a claim).

   L. Plaintiff Has Failed to Effect Sufficient Service of Process on MERS or

      MERSCORP.

                                                                                     36
      Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 37 of 40




   Although the Complaint should be dismissed with prejudice under Rule 12(b)(6),

and though it would be better for the Court and parties if this dispute were resolved

on the merits, in the alternative the allegations against MERS and MERSCORP may

be dismissed pursuant to Fed. R. Civ. P. 12(b)(4) and (5), as Plaintiff has failed to

provide sufficient process or effect sufficient service of process on either within the

time allowed by Fed. R. Civ. P. 4(m). To date, Plaintiff has failed to serve personally

either MERS or MERSCORP with the Summons and Complaint, and has not filed

any proof of service on either MERS or MERSCORP with this Court. The burden is

on Plaintiff to prove sufficient process and service of process, and he has not done

so. See Carrier v. Jordan, 714 F. Supp. 2d 1204, 1210-11 (S.D .Ga. 2008).

Accordingly, the Complaint should be dismissed under Rule 4(m) and Rule 12(b)(5).

                               IV.    CONCLUSION

      In conclusion, the Court should grant Defendants’ Motion to Dismiss and

dismiss this lawsuit with prejudice since Plaintiff’s claims all fail as a matter of law.

      This 10th day of September, 2021.

                                         /s/ Allison Rhadans
                                         Allison Rhadans
                                         Georgia Bar No. 940557
                                         McGuireWoods LLP
                                         1230 Peachtree Street, NE
                                         Promenade II, Suite 2100
                                         Atlanta, Georgia 30309-3534
                                         (404) 443-5700 (Telephone)
                                                                                      37
Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 38 of 40




                             ARhadans@mcguirewoods.com
                             Attorney for Defendant Bank of America,
                             N.A., Defendant Mortgage Electronic
                             Registration Systems, Inc., Defendant
                             MERSCORP Holdings, Inc., and Defendant
                             McGuireWoods LLP




                                                                    38
     Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 39 of 40




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KEITH THOMAS,                                )
                                             )
      Plaintiff,                             )
                                             )         CIVIL ACTION FILE
v.                                           )         NO. 1:21-cv-03369-WMR
                                             )
BANK OF AMERICA, N.A., et al.,               )
                                             )
                                             )
      Defendants.                            )
                                             )

           CERTIFICATE OF SERVICE, FONT AND MARGINS

      I hereby certify that on the undersigned date, I electronically filed the

foregoing MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S

MOTION TO DISMISS PLAINTIFF’S COMPLAINT with the Clerk of the Court

using the CM/ECF System, which will electronically deliver a copy to counsel of

record, and served a true and correct copy of same on the undersigned individual(s)

via First-Class Mail, postage prepaid, addressed to:

                                  Keith Thomas
                             Post Office Box 960242
                             Riverdale, Georgia 30296
                                 Plaintiff, Pro Se

      I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.
                                                                                39
Case 1:21-cv-03369-WMR Document 10-1 Filed 09/10/21 Page 40 of 40




This 10th day of September, 2021.

                               /s/ Allison Rhadans
                               Allison Rhadans
                               Georgia Bar No. 940557
                               McGuireWoods LLP
                               1230 Peachtree Street, NE
                               Promenade II, Suite 2100
                               Atlanta, Georgia 30309-3534
                               (404) 443-5700 (Telephone)
                               ARhadans@mcguirewoods.com
                               Attorneys for Defendant Bank of America,
                               N.A., Defendant Mortgage Electronic
                               Registration Systems, Inc., Defendant
                               MERSCORP Holdings, Inc., and Defendant
                               McGuireWoods LLP




                                                                      40
